Citation Nr: 1736315	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand and fingers joint disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected degenerative joint disease, right acromioclavicular joint with impingement syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1981, January 1982 to January 1988, and from February 1989 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied service connection for a bilateral hand and fingers joint disability and for a left shoulder disability.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claims for bilateral hand and fingers joint disability and a left shoulder disability, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.  

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran contends that service connection is warranted for a bilateral hand and fingers joint disability.  Specifically, the Veteran states that his duties while in service, which often required use of his hands, were physically demanding.  He states that he had trouble with his hands in service and that he has been diagnosed with trigger finger.  See October 2016 hearing transcript. 

In a May 2013 statement of the case (SOC), the RO noted that the Veteran's service treatment records reflected a diagnosis of and treatment for swollen hands and painful fingers in April 1997, and for hand swelling in July 1997, but that there were no other treatment records for the condition while on active duty and that the Veteran's separation examination was silent for a chronic bilateral hand condition or residuals.  The RO further noted that there were no post-service treatment records showing complaints for bilateral hand and fingers joint problems.  

The Veteran's service treatment records show diagnoses of polyarthralgia, trigger finger, soft tissue injury, and carpel tunnel syndrome while in service and he states that he has been diagnosed with trigger finger post-service.  The nature and etiology of the Veteran's reports of hand swelling in-service are unclear.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine if the Veteran has a current bilateral hand and fingers joint disability that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Furthermore, it is unclear whether the RO considered the Veteran's service treatment records from June, November and December of 1997, when the Veteran also reported with complaints of his fingers locking and hands swelling every day.  In addition, the SOC references VA treatment records from July 2009 to February 2011.  However, it does not appear that these treatment records have been associated with the Veteran's claims file and therefore are unavailable to the Board while on appeal.  As discussed below, the Board is remanding the case so that outstanding VA treatment records can be obtained and associated with the Veteran's claims file. 

The Veteran also contends that service connection is warranted for a left shoulder disability, to include as secondary to his service-connected degenerative joint disease, right acromioclavicular joint with impingement syndrome.  Specifically, the Veteran states that his duties in service, including transferring cargo, were physically demanding and that these duties have caused his shoulder disabilities.  See October 2016 hearing transcript.

The Veteran was afforded a VA examination in April 2010 for his left shoulder disability.  The examiner opined that the Veteran's left shoulder was not caused by or the result of the right shoulder injury.  The examiner noted that a 1999 VA examination report for the Veteran's right shoulder found no evidence of a left shoulder disability.  Furthermore, there was no evidence of record to support a left shoulder injury.

The Board finds the April 2010 examiner's opinion inadequate.  It is unclear whether the examiner considered the July 1996 service treatment record reflecting an injury to the Veteran's left shoulder while playing "rocket ball," the March 2009 examination report which noted degenerative joint disease in the left shoulder, or the Veteran's lay statements concerning his physical duties while in service.  

Therefore, the Board finds that an adequate VA examination and medical opinion that addresses the nature and etiology of the Veteran's left shoulder disability is warranted.  

Finally, the Board notes that the Veteran states that he began going to the VA for treatment in 2002 and had seen his VA physician as late as two months prior to his October 2016 Board hearing.  See October 2016 hearing transcript.  However, the only VA treatment records associated with the Veteran's electronic claims file are dated from February 2011 to March 2012.  

Therefore, the Board remands the case in order that the Veteran's outstanding VA treatment records and any private treatment records identified by the Veteran can be obtained and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since 2002, or earlier if available, and associate the records with the Veteran's electronic claims file.

2.  Then, schedule the Veteran for VA examinations to address the nature and etiology of any current left shoulder and bilateral hand and fingers joint disabilities.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran the examiner must so state, with a complete explanation of such a finding. 

The examiner is asked to render an opinion as to: 

(a) Whether the Veteran has a current bilateral hand and fingers joint disability, to include swelling of the hands.  

If the examiner finds that the Veteran has a current bilateral hand and fingers joint disability, to include swelling, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the bilateral hand and fingers joint disability is related to or caused by the Veteran's active service. 

(b) Whether the Veteran's left shoulder disability is at least as likely as not (50 percent or greater probability) related to or caused by the Veteran's active service.  

If the examiner finds that the Veteran's left shoulder disability is not related to active service, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's left shoulder disability is related to, caused by, or aggravated by (i.e., worsened) the Veteran's service-connected right shoulder disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




